Exhibit 10.11

 

ARCHROCK, INC.

 

FORM OF AWARD NOTICE AND AGREEMENT
TIME-VESTED RESTRICTED STOCK

 

Archrock, Inc. (the “Company”) has granted to you (the “Participant”) shares of
restricted stock under the Archrock, Inc. 2013 Stock Incentive Plan (as may be
amended from time to time, the “Plan”).  All capitalized terms not explicitly
defined in this Award Notice and Agreement (the “Award Notice”) but defined in
the Plan shall have the respective meanings ascribed to them in the Plan.

 

The material terms of your Award are as follows:

 

1.            Award.  You have been granted shares of Company restricted stock
(the “Award” or “Restricted Stock”) subject to these terms and conditions.

 

2.            Grant Date.  The Grant Date of this Award is the date on which
this Award is approved by the Board of Directors of the Company or an
appropriate committee of the Board of Directors.

 

3.            Vesting.  This Award is subject to a vesting schedule.  [Fifty
percent (50%) of the Restricted Stock subject to the Award will vest on each of
[     ] and [     ]](1) [Thirty-three percent (33%) of the Restricted Stock
subject to the Award shall be fully vested on the Grant Date, thirty-three
percent (33%) of the Restricted Stock subject to the Award will vest on [     ]
and thirty-four percent (34%) of the Restricted Stock subject to the Award will
vest on [     ]](2) (each such date a “Vest Date”); however, except as set forth
in Sections 4 and 5 below, you must remain in continuous service as an Employee
of the Company or one of its Affiliates at all times from the Grant Date up to
and including the applicable Vest Date for the applicable portion of the Award
to vest.

 

4.            Termination of Service.

 

(a)           Subject to Sections 4(b) and 5 below, if your status as an
Employee of the Company or an Affiliate terminates for any reason (other than as
a result of death or Disability or as provided in Section 5 below), the unvested
portion of your Award (after taking into account any accelerated vesting that
occurs in connection with such termination, if any) will be automatically
forfeited on the date of such termination unless the Committee directs
otherwise.

 

(b)           If your status as an Employee of the Company or an Affiliate
terminates as a result of your death or Disability, the unvested portion of your
Award (after taking into account any accelerated vesting that occurs in
connection with such termination, if any) will immediately vest in full and all
restrictions applicable to your Award will cease as of that date.

 

5.            Termination of Service Following a Corporate Change.  In the event
a Corporate Change occurs, notwithstanding anything to the contrary in this
Award Notice, this section will govern the vesting of your Award on and after
the date the Corporate Change is consummated.  If your status as an Employee of
the Company or an Affiliate is terminated on or within 18 months following the
date a Corporate Change is consummated (i) by the Company or such Affiliate
without Cause, (ii) by you for Good Reason (as defined below with the Company)
or (iii) as a result of your death or Disability, then the unvested portion of
your Award as of the date of your Termination of Service as an Employee will
immediately vest in full and all restrictions applicable to your Award will
cease as of the date of your Termination of Service as an Employee.  If your
status as an Employee is terminated by the Company or an Affiliate with Cause or
by you without Good Reason on or after the date a Corporate Change is

 

--------------------------------------------------------------------------------

(1)  NTD: Include for retention awards granted solely in the form of restricted
stock.  Vesting dates to correspond to the first and second anniversaries of the
effective date of the spin-off.

(2)  NTD: Include for retention awards with only a portion in restricted stock. 
Vesting dates to correspond to the first and second anniversaries of the
effective date of the spin-off.

 

--------------------------------------------------------------------------------


 

consummated, then the unvested portion of your Award will be automatically
forfeited on the date of your Termination of Service as an Employee.

 

For purposes of this Award Notice, unless otherwise provided in a written
agreement between the Company or an Affiliate and you, “Good Reason” means the
occurrence of any of the following without your express written consent:

 

(i)                                     A reduction of 10% or more of your base
salary;

 

(ii)                                  Your being required to be based at any
other office or location of employment more than 50 miles from your primary
office or location of employment immediately prior to the Corporate Change; or

 

(iii)                               The willful failure by the Company or an
Affiliate to pay you your compensation when due;

 

provided, however, unless otherwise provided in a written agreement between the
Company or an Affiliate and you, that Good Reason does not exist with respect to
a matter unless you give the Company or an Affiliate, as applicable, a notice of
termination due to such matter within 20 days of the date such matter first
exists.  If you fail to give a notice of termination timely, you shall be deemed
to have waived all rights you may have under this Award Notice with respect to
such matter.  The Company or an Affiliate will have 30 days from the date of
your notice of termination to cure the matter.  If the Company or an Affiliate
cures the matter, your notice of termination shall be deemed rescinded.  If the
Company or an Affiliate, as applicable, fails to cure the matter timely, your
status as an Employee shall be deemed to have been terminated by the Company for
Good Reason at the end of the 30-day cure period.

 

6.            Stockholder Rights.  The Company will register the shares of
Restricted Stock in your name. You will have the right to vote your shares of
Restricted Stock and receive dividends, if any, with respect to your Restricted
Stock, regardless of vesting; however, the Company will withhold delivery of
your shares until they are vested.

 

7.            Non–Transferability.  Prior to vesting, you cannot sell, transfer,
pledge, exchange or otherwise dispose of your shares of Restricted Stock except
as otherwise set forth in Paragraph XV(i) of the Plan.

 

8.            No Right to Continued Service.  Nothing in this Award Notice
guarantees your continued service as an Employee or other service provider of
the Company or any of its Affiliates or interferes in any way with the right of
the Company or its Affiliates to terminate your status as an Employee or other
service provider at any time.

 

9.            Data Privacy.  You consent to the collection, use, processing and
transfer of your personal data as described in this paragraph.  You understand
that the Company and/or its Affiliates hold certain personal information about
you (including your name, address and telephone number, date of birth, social
security number, social insurance number, etc.) for the purpose of administering
the Plan (“Data”).  You also understand that the Company and/or its Affiliates
will transfer this Data amongst themselves as necessary for the purpose of
implementing, administering and managing your participation in the Plan, and
that the Company and/or its Affiliates may also transfer this Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan.  You authorize them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for these purposes.  You also
understand that you may, at any time, review the Data, require any necessary
changes to the Data or withdraw your consent in writing by contacting the
Company.  You further understand that withdrawing your consent may affect your
ability to participate in the Plan.

 

10.          Withholding. Your Award is subject to applicable income and/or
social  insurance  tax

 

2

--------------------------------------------------------------------------------


 

withholding obligations (including, without limitation, any applicable FICA,
employment tax or other social security contribution obligations), and the
Company and its Affiliates may, in their sole discretion, withhold a sufficient
number of shares of Common Stock that are otherwise issuable to you pursuant to
your Award to satisfy any such withholding obligations. If necessary, the
Company also reserves the right to withhold from your regular earnings an amount
sufficient to meet the withholding obligations.

 

11.          Plan Governs.  This Award Notice is subject to the terms of the
Plan, a copy of which is available at no charge through your UBS account or
which will be provided to you upon request as indicated in Section 15.  All the
terms and conditions of the Plan, as may be amended from time to time, and any
rules, guidelines and procedures which may from time to time be established
pursuant to the Plan, are hereby incorporated into this Award Notice, including,
but not limited to, Paragraphs XV(l) (“Section 409A of the Code”) and
XV(j) (“Clawback”) thereof. In the event of a discrepancy between this Award
Notice and the Plan, the Plan shall govern.

 

12.          Adjustment.  This Award shall be subject to adjustment as provided
in Paragraph XIII of the Plan.

 

13.           Modifications.  The Company may, without your consent, make any
change to this Award Notice that is not adverse to your rights under this Award
Notice or the Plan.

 

14.           Non-Solicitation/Confidentiality Agreement.  The greatest assets
of the Company and its Affiliates (“Archrock” in this Section 14) are its
employees, directors, customers, and confidential information.  In recognition
of the increased risk of unfairly losing any of these assets, Archrock has
adopted this Non-Solicitation/Confidentiality Agreement as set forth in this
Section 14, the terms of which you accept and agree to by accepting the Award.

 

a.            In order to assist you with your employment-related duties,
Archrock has provided and shall continue to provide you with access to
confidential and proprietary operational information and other confidential
information which is either information not known by actual or potential
competitors and third parties or is proprietary information of Archrock
(“Confidential Information”).  Such Confidential Information shall include,
without limitation, information regarding Archrock’s customers and suppliers,
employees, business operations, product lines, services, pricing and pricing
formulae, machines and inventions, research, knowhow, manufacturing and
fabrication techniques, engineering and product design specifications, financial
information, business plans and strategies, information derived from reports and
computer systems, work in progress, marketing and sales programs and strategies,
cost data, methods of doing business, ideas, materials or information prepared
or performed for, by or on behalf of Archrock.  You agree, during your service
as an Employee and at all times thereafter, not to use, divulge, or furnish or
to make accessible to any third party, company, or other entity or individual,
without Archrock’s written consent, any Confidential Information of Archrock,
except as required by your job-related duties to Archrock.

 

b.             You agree that whenever your status as an Employee of Archrock
ends for any reason, (i) you shall return to Archrock all documents containing
or referring to Archrock’s Confidential Information as may be in your possession
and/or control, with no request being required; and (ii) you shall return all
Archrock computer and computer-related equipment and software, and all Archrock
property, files, records, documents, drawings, specifications, lists, equipment
and other similar items relating to Archrock’s business coming into your
possession and/or control during your employment, with no request being
required.

 

c.             In connection with your acceptance of the Award under the Plan,
and in exchange for the consideration provided hereunder, and in consideration
of Archrock disclosing and providing access to Confidential Information, you
agree that you will not, during your service as an Employee or other service
provider of Archrock, and for one year thereafter, directly or

 

3

--------------------------------------------------------------------------------


 

indirectly, for any reason, for your own account or on behalf of or together
with any other person, entity or organization (i) call on or otherwise solicit
any natural person who is employed by Archrock in any capacity with the purpose
or intent of attracting that person from the employ of Archrock, or (ii) divert
or attempt to divert from Archrock any business relating to the provision of
natural gas compression equipment and related services, oil and natural gas
production and processing equipment and related services or water treatment
equipment and related services without, in each case, the prior written consent
of Archrock.

 

d.            You agree that (i) the terms of this Section 14 are reasonable and
constitute an otherwise enforceable agreement to which the terms and provisions
of this Section 14 are ancillary or a part of; (ii) the consideration provided
by Archrock under this Section 14 is not illusory; (iii) the restrictions of
this Section 14 are necessary and reasonable for the protection of the
legitimate business interests and goodwill of Archrock; and (iv) the
consideration given by Archrock under this Section 14, including without
limitation, the provision by Archrock of Confidential Information to you, gives
rise to Archrock’s interests in the covenants set forth in this Section 14.

 

e.             You and Archrock agree that it was both parties’ intention to
enter into a valid and enforceable agreement.  You agree that if any covenant
contained in this Section 14 is found by a court of competent jurisdiction to
contain limitations as to time, geographic area, or scope of activity that are
not reasonable and impose a greater restraint than is necessary to protect the
goodwill or other business interests of Archrock, then the court shall reform
the covenant to the extent necessary to cause the limitations contained in the
covenant as to time, geographic area, and scope of activity to be restrained to
be reasonable and to impose a restraint that is not greater than necessary to
protect the goodwill and other business interests of Archrock.

 

f.             In the event that Archrock determines that you have breached or
attempted or threatened to breach any term of this Section 14, in addition to
any other remedies at law or in equity Archrock may have available to it, it is
agreed that Archrock shall be entitled, upon application to any court of proper
jurisdiction, to a temporary restraining order or preliminary injunction
(without necessity of (i) proving irreparable harm, (ii) establishing that
monetary damages are inadequate, or (iii) posting any bond with respect thereto)
against you prohibiting such breach or attempted or threatened breach by proving
only the existence of such breach or attempted or threatened breach.  You agree
that the period during which the covenants contained in this Section 14 are in
effect shall be computed by excluding from such computation any time during
which you are in violation of any provision of this Section 14.

 

g.             You hereby acknowledge that the Award being granted to you under
the Plan is an extraordinary item of compensation and is not part of, nor in
lieu of, your ordinary wages for services you may render to Archrock.

 

h.            You understand that this agreement is independent of and does not
affect the enforceability of any other restrictive covenants by which you have
agreed to be bound in any other agreement with Archrock.

 

i.              Notwithstanding any other provision of this Award, the
provisions of this Section 14 shall be governed, construed and enforced in
accordance with the laws of the State of Texas, without giving effect to the
conflict of law principles thereof.  Any action or proceeding seeking to enforce
any provision of this Section 14 shall be brought only in the courts of the
State of Texas or, if it has or can acquire jurisdiction, in the United States
District Court for the Southern District of Texas, and the parties consent to
the jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

 

4

--------------------------------------------------------------------------------


 

15.           Additional Information.  If you require additional information
concerning your Award, contact the Company’s Stock Plan Administrator at
281.836.8000 or at mystock@archrock.com.  You may also contact UBS at
713.654.4713.

 

16.           Participant Acceptance.  If you agree with the terms and
conditions of this Award, please indicate your acceptance in UBS One Source by
selecting “Accept.”  To decline the Award, select “Reject.”  Please note that if
you reject the Award or do not accept the Award within 90 days of the Grant
Date, the Award will be forfeited.

 

5

--------------------------------------------------------------------------------